HAWKINS, Presiding Judge.
Conviction is for felony theft, punishment two years in the penitentiary. Appellant filed a motion advising this court that he desired to have his appeal dismissed. Later, for reasons satisfactory to the court he requested permission to withdraw his *363motion to dismiss the appeal, which permission was granted.
The case is before us on the record which contains neither statement of facts nor bills of exception. What purports to be a bill of exception complaining of the refusal of a continuance appears in the transcript but the bill is not approved by the trial judge. It therefore cannot be considered.
Nothing being presented for review the judgment is affirmed.